Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 16 December 2021 wherein: claims 15 and 18 are amended; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 9-13), filed 16 December 2021, with respect to claims 15-17 have been fully considered and are persuasive.  The rejection of 23 September 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the emphasized features below:
A method for determination of photothermal properties of particles, comprising : sending incident THz radiation to a vessel containing a particle dispersion-and recording first THz images of the vessel at a reference temperature; recording second THz images of the vessel when a maximum temperature is reached within the vessel under illumination of the vessel containing the particle dispersion with electromagnetic radiation; correlating the recorded THz images of the vessel to temperature; obtaining a map of the thermal distribution of the vessel of the vessel from the correlation; and integrating in space the normalized thermal distribution of the vessel, thereby yielding the effective mass of the nanoparticle dispersion.


Naccache (Naccache, R. et al., “Terahertz Thermometry: Combining Hyperspectral Imaging and Temperature Mapping at Terahertz Frequencies”, 2017, Laser Photon Rev. 2017, 1600342) discloses a system comprising: a source of electromagnetic radiation; a THz emitter; a THz detector; and a vessel containing a sample; wherein said source of electromagnetic radiation is configured to emit electromagnetic radiation to excite the sample; said THz emitter is configured to send THz radiation to said vessel and said THz detector is configured to receive THz radiation returned by from the vessel (section 2).
Bauke (US 2018/0120246 A1) discloses inspecting a sample comprising a dispersion of particles with THz radiation (Abstract, ¶ [0030]).
While methods for inspecting samples including particles using THz radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed temperature-dependent method.
Therefore claims 1 and 15 are allowed.

Regarding claim 14, the cited prior art does not expressly disclose or suggest the emphasized features below:
	A method for determining material-, size-, and morphology- dependent photothermal properties of particles dispersed in solutions, comprising using coherently detected pulsed THz radiation, tracking a temperature-dependent refractive index change of the particles dispersion in time and space, and correlating the temperature- dependent refractive index change of the particles dispersion in time and space to temperature values.

While methods for inspecting samples including particles using THz radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed temperature-dependent method.
Therefore claim 14 is allowed.

Regarding claims 2-13 and 16-20, the claims are allowed due to their dependence on claims 1 and 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884